    Case 4:20-cv-11147-MFL-DRG ECF No. 1 filed 05/06/20                  PageID.1    Page 1 of 4



                               UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MICHIGAN
                                     SOUTHERN DIVISION

LORENZO ROBERTS,

          Plaintiff,

v

LINCOLN FINANCIAL GROUP,
---------------------------------------------------------/

                                                 COMPLAINT

Plaintiff states:

                                     Nature of Action and Jurisdiction


     1.    This is a civil complaint brought under ERISA '502, 29 USC 1132, and federal

common law, regarding breach of the terms of an employee benefit plan, for the purpose of

compelling Defendant to provide certain disability insurance benefits in the amounts and at the

coverage levels promised and for an accounting, recovery of damages, costs, and attorney fees

incurred as a consequence of Defendant=s failure to do so.

     2.     This Court has jurisdiction pursuant to ERISA ''502(e)(1), (f), 29 USC 1132(e)(1), (f),

and 28 USC 2201.

3.         Venue properly lies in this District pursuant to ERISA '502(e)(2), 29 USC 1132(e)(2).




                                                         1
 Case 4:20-cv-11147-MFL-DRG ECF No. 1 filed 05/06/20                     PageID.2     Page 2 of 4



                                  Parties and General Allegations

      4.       Plaintiff Lorenzo Roberts is a participant, within the meaning of ERISA '3(7), 29

USC 1002(7), in a welfare benefit plan (APlan@) by virtue of his former employment with DFCU

Financial [“DFCU”]. Plaintiff resides in Ypsilanti, Michigan.

      5.    Defendant Plan is a welfare benefit plan within the meaning of ERISA '3(1), 29

USC 1002(1). The Plan was issued by defendant Lincoln Financial Group [“Lincoln”] to DFCU,

as plan sponsor.

      6.       Defendant Lincoln is a foreign corporation that is and was at all material times

doing business in this district. Lincoln issued the Plan and is plan administrator and fiduciary,

within the meaning of ERISA ''3(16), 402(a)(2), 29 USC 1002(16), 1102(a)(2), with respect to

the Plan.

      7.       On or about January 13, 2019, Plaintiff stopped working and eventually became

entitled to payment of short term disability monthly benefits under the Plan as well as qualifying

for a waiver of his life insurance premiums. Lincoln paid these benefits to Plaintiff until March

20, 2019.

      8.       On or about May 30, 2019 Plaintiff received a letter from Lincoln stating that his

monthly short disability benefits and life insurance premium waiver under the Plan were

discontinued effective March 20, 2019. A second letter from Lincoln sent the same day stated

that Plaintiff’s application for long term disability benefits from Lincoln was denied because he

had not been disabled long enough in Lincoln’s view to satisfy the Plan’s elimination

requirement.




                                                  2
 Case 4:20-cv-11147-MFL-DRG ECF No. 1 filed 05/06/20                      PageID.3     Page 3 of 4



       9.       Despite repeated demands by Plaintiff, Defendant has failed to reinstate these

benefits to Plaintiff.

       10.      Plaintiff formally appealed the denial and discontinuation of disability and life

insurance premium waiver benefits in accordance with the Plan=s claims review and appeal

procedure. On February 4, 2020, Lincoln denied Plaintiff’s long and short term disability and

life insurance premium waiver appeals and upheld its earlier decisions. Lincoln informed

Plaintiff that no further appeals would be offered and that his claim would remain closed.



Count I Action Under ERISA '502(a)(1)(B), 29 USC 1132(a)(1)(B), to Recover Full Benefits



        11.     Plaintiff incorporates by reference paragraphs 1 through 10.

        12.      The discontinuation of Plaintiff=s disability benefit payments are in direct

    violation of the terms of the Plan.



                                          Prayer for Relief



PLAINTIFF REQUESTS that the Court grant the following relief:

              a. a declaratory judgment pursuant to ERISA '502(a)(1)(B), 29 USC 1132(a)(1)(B),

and 28 USC 2201, declaring that Plaintiff is entitled to grant of the group disability benefits in

the proper amounts as set forth in the Plan in effect at the time benefits became payable and that

Defendants have violated the Plan by discontinuing these benefits;




                                                   3
 Case 4:20-cv-11147-MFL-DRG ECF No. 1 filed 05/06/20                       PageID.4      Page 4 of 4



            b. preliminary and permanent injunctions pursuant to ERISA '502(a)(3), 29 USC

1132(a)(3), and Fed R Civ P 65, enjoining Defendant from discontinuing, reducing, limiting, or

terminating the disability benefits payable to Plaintiff under the Plan;

          c. a full and accurate accounting by Defendant of all computations for Plaintiff=s

disability benefits, in sufficient detail so that Plaintiff may ascertain that his benefits are being

paid in the proper amount;

          d. an order compelling Defendant to pay Plaintiff forthwith the full amount of

disability benefits due his and to continue such payments for the period set forth in the Plan,

including interest on all unpaid benefits;

          e. reasonable attorney fees and costs, pursuant to ERISA '502(g)(1), 29 USC

1132(g)(1);

          f. such other relief as may be just and appropriate.



Respectfully submitted this 6th day of May, 2020.


                                                                                    s/Jacob Bender
                                                                            Cooper & Bender, P.C.
                                                                          4153 Occidental Highway
                                                                                      P.O. Box 805
                                                                           Adrian, Michigan 49221
                                                                                     517-263-7884
                                                                 frontdesk@cooperandbenderpc.com
                                                                                           P-78743




                                                   4
